 

 

Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 1 of 16

; | ) ARDED BY THE
. (‘(! y Ly] y ‘5 OEY CLERK TO THE

Commonwealth of Massachusetts LAW DEPARTMENT

SUFFOLK, SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. RIB 44 -e uv O0LSDE

rier a Thomas PLAINTIFF(S),

 

 

v. m 2
thy ef Baste = 2
Cry @ ~ T , DEFENDANT(S) 2m OS
at <—l. | @ 3 2»
SUMMONS = |) mo

Ig

THIS SUMMONS IS DIRECTEDTO The. city of Gos FOr. (Defendant’sit .

a
named above has started a lawsuit against you. A copy of thé
attached to this summons and the original complaint has been
Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You are being sued. The Plaintiff(s)

Plaintiff's Complaint filed against you is
filed inthe “Esc EE f

~

&

z
391440 Syy

O3JA

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose’the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time ta respond, you may request an

extension of time in writing from the Court.
How to Respond. To respond to this lawsuit, you must file a written res

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: ,
py .. ¥{ wo : P ). LK Fo | Lone ror
iginal response with the Clerk's Office for Civil Business, A ourt, —

a. _ Filing your signed or gi
‘ Re ntker tee 4 ye
4 ester 1A Aa dress), by mail or in person, AND
b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following .
beer bert Cobwn, Ese, SOO Caomnrcren «4 Sf She 4k
address: Ley . Eee Ten MA oY} od
is one type of response to a Complaint. Your Answér ;
Must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on’the same facts or transaction described in the Complaint, then you must include those claims

in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
you must specifically request a jury trial in your

ponse with the court and mail a

What to include in your response. An “Answer”

lawsuit. If you want to have your case heard by a jury,
Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also’respond to a Complaint by filing a

“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
nased on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
-4 ist also comply with the filing procedures for “Civil Motions”

at
ctaea

we foe ne
B55 7%

..4 Court in which the complaint was filed, available at

eloeer] 7 Rye + to,
eSeaN Es ES ay,

Ww _v.mass.gov.courts/case-legal-res/rules of court.

 
    

Arig cop y Aitest:
13-5. Suffolk County

  
 

Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 2 of 16

awyer. If you cannot get legal help, some basic

Legal Assistance. You may. wish to get legal help from a |
lable at www.mass.gov/courts/selfhelp.

information for people who represent themselves is avai
Required information on all filings: The “civil docket number” appearing at the top of this notice is the

case number assigned.to this case and must appear on the front of your Answer or Motion to Dismiss.

. You should refer to yourselfas the “Defendant.”

oat
~ a

Witness Hon. Judith Fabricant, Chief Justice on - , 20 .

 

Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the fawsuit should be indicated on the

summons before itis served on the Defendant.

PROOF OF SERVICE OF PROCESS

20__ 1 served a copy of this summons,

| hereby certify that on.
action, on the defendant named in this summons, in the

together with a copy of the complaint in this
following manner (See Mass. R. Civ. P. 4 (d)(1-5)):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated: 20. Signature: -

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

VAI

(COZ

b
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 3 of 16

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT

SUFFOLK, ss. SUPERIOR COURT DEPARTMENT
C.A.No. 2184CV00050

 

TRICIA THOMAS
Plaintiff,

Vv.

CITY OF BOSTON,

BOSTON POLICE DEPT.,

OFFICER MARTIN J. HEDDERMAN, Individually
and as employee of BOSTON POLICE DEPT.,
OFFICER BRENDAN E, CAVANAUGH, Individually
and as employee of BOSTON POLICE DEPT.,
LIEUTENANT SEAN P., SMITH, Individually

Nee Nee Nee Ne Se ee ee ee ee Ne Ne”

 

and as employee of BOSTON POLICE DEPT., J i
Defendants. 2 8
uA =
“om

SUBSTITUTE COMPLAINT AND JURY DEMAND
PARTIES

1. Plaintiff, Tricia Thomas, is an individual domiciled in Boston, Suffolk County,
Massachusetts, 02124.

2. Defendant Boston Police Department (“BPD”) is a Boston police force operating in the
City of Boston, Massachusetts,

3. Defendant Martin J. Hedderman (‘““Hedderman”’) is or at all material times was a police
officer employed by Defendant BPD.

4, Defendant Brendan E. Cavanaugh (“Cavanaugh”) is or at all material times was a police

officer employed by Defendant BPD.
10.

11.

12.

Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 4 of 16

Defendant Lieutenant Sean P. Smith (“Sergeant Smith”) is or at all material times was
formerly a Sergeant Detective, employed by Defendant BPD (“Sergeant Smith’).

Defendant City of Boston is a municipal corporation headquartered at City Hall, Boston,

Suffolk County, Massachusetts 02124.
JURISDICTION

This Court has subject matter jurisdiction over this action pursuant to M.G.L. c. 223A, §2
because there is a reasonable likelihood that recovery by Plaintiff will exceed fifty

thousand dollars ($50,000), and pursuant to M.G.L. c. 212, §4.

.. This Court has personal jurisdiction pursuant to M.G.L. c. 223A, §3 because the action

arises from the Defendants’ actions and omissions, causing tortious injury in this

commonwealth.

Venue, pursuant to M.G.L. 223 § 1, is proper in Suffolk County, Massachusetts because
Plaintiff resides in Suffolk County and the action arises from injuries sustained by the

Defendants’ acts and omissions which occurred in Suffolk County.

STATEMENT OF FACTS
On or around July 23, 2004, Claude H. Thomas and Edith P. Thomas, parents of Plaintiff,
conveyed 15 Centervale Park, Boston, MA 02124, to Plaintiff “for consideration of four
hundred thousand and 00/100 dollars ($400,000 [USD]).”
On or about May 13, 2018—Mother’s Day—Plaintiff still owned the above-mentioned two-
family dwelling located at 15 Centervale Park, Boston, MA 02124.

Plaintiff lived in the second-floor apartment with her two minor sons and her parents

lived in the first-floor apartment.

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T)/THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
13.

14.

15.

16.

17.

Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 5 of 16

Plaintiff called the BPD in the early afternoon on said date to report a disturbance at her
home. Plaintiffs brother, who is alleged to have a history of mental illness and addiction,
does not live with his parents on the first floor but was inside the building and trying

to gain entrance to Plaintiff's upstairs unit.

BPD Officers Hedderman and Cavanaugh, from BPD District C-11 (collectively, the
“BPD officers”), responded to the phone call, arrived at the dwelling, and addressed the
situation. In doing so, one of the officers made racially insinuating comments to the
Plaintiff, including: “You don’t own no house,” and “How you own this house?”

Later that same day, Plaintiff was outside said dwelling when Plaintiff's sister

and brother-in-law were bringing Plaintiff's mother back to the property. Unfortunately,
there are longstanding family issues between Plaintiff and the other members of
Plaintiff's family. Upon arrival, Plaintiff's sister and brother-in-law started to threaten
Plaintiff with grave physical harm. Under these circumstances it was not wise for
Plaintiff to allow her sister and brother-in-law into the dwelling, and an argument ensued.
At no point in time did Plaintiff attempt to prevent her mother from entering the dwelling.
Plaintiff's sister then called the BPD and stated there was a “black woman on the porch
with a gun.” This was a falsehood designed to bring the police quickly to the property.
The same BPD officers from earlier in the day arrived in plain clothing. Upon arrival,
one of the BPD officers in the presence of officers Hedderman and Cavanaugh

approached and pushed Plaintiff through the front door into her parents’ unit as she asked

for the officers’ names.

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T//THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
18.

19.

20.

21.

22.

23.

24.

Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 6 of 16

The incident was captured on a video taken by Plaintiff. The video clearly demonstrates
the BPD Officers acted improperly. The video is extremely disturbing and demonstrates
the improper actions by said officers.

Plaintiff pleaded with the BPD Officers to stop and attempted to explain to the BPD
Officers that they were using excessive force and hurting her. The BPD Officers did not
stop, nor did they ask for Plaintiff's side of the controversy.

After being violently pushed through the front door, Plaintiff was carried outside by the
BPD Officers, to the front yard, placed face down, and handcuffed in front of her two
minor sons, all of which occurred on Mother’s Day on that.Mother’s Day. .

After handcuffing Plaintiff and having her lie face down in front of her sons, one of the
BPD Officers called Defendant Sergeant Smith on the phone and asked what he would
like done with Plaintiff.

Sergeant Smith directed that Plaintiff be arrested and charged with elder abuse. Such
instructions constitute an abuse of power on behalf of the BPD and its said police |
officers, as there was no probable cause to charge Plaintiff with any crime, let alone the
crime of elder abuse.

This is especially egregious due to the fact that Plaintiff is a Registered Nurse and
healthcare professional. This kind of charge seriously impacted Plaintiff's career causing
her to either lose and/or be denied gainful employment resulting in a substantial loss of
income to her.

Plaintiff was never read her Miranda rights when she was taken into police custody and

brought to the C-11 precinct, where said improper treatment continued.

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T/THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 7 of 16

25. While processing Plaintiff, said BPD Officers again referred to Defendant Sergeant Smith
as they did not know how to charge Plaintiff. Plaintiff was taken to and from her
cell while the officers deliberated on exactly what to charge her with. They had
little idea as to what, if anything, was relevant for any such charge.

26. Also, during the processing, the said BPD Officers Hedderman and Cavanaugh began
yanking on Plaintiff's hair repeatedly in order to rip out her beads, causing her pain and
resulting in a substantial amount of hair loss on one side of her head. The BPD Officers
also broke Plaintiff's gold bracelet when trying to remove her jewelry, which

-caused bruising on her wrist and ankles.

27. Once inside the jail cell, Plaintiff was not allowed a phone call to an attorney, an attorney
was denied access to her, and her bail was set for three-thousand dollars ($3,000.00). Her
hands were shackled as she was transferred from C-11 to South Boston. Again, her
hands and feet were both shackled the following morning as she was transported by
a patty wagon to the Dorchester District Court, where Plaintiff was set to be arraigned
that morning. However, after authorities became aware of the video recording displaying
the excessive force used by the BPD Officers, the arraignment was postponed an
additional two weeks.

28. Plaintiff was released from custody and ordered to stay away from her own home, where
her two sons resided, for the next two weeks while awaiting the arraignment. At the date
of the arraignment, the video was played and the District Attorney and Judge concluded
that Plaintiff could not be arraigned on any of the filed charges.

29. Since this unfortunate experience, the quality of Plaintiff's life has declined, as the said

BPD Officers’ actions caused her severe harm. Plaintiff entered therapy shortly after the

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-TVYTHOMAS, TRICIA/Substitute Complaint 2-24-
21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 8 of 16

incident and has been receiving treatment for Post-Traumatic Stress Syndrome. She has

installed surveillance cameras outside her home, as she no longer feels safe and secure in

her own residence.

30. Said prosecution has affected not only the Plaintiff but her two minor sons as they

witnessed the disturbing ordeal and now live in fear of the police. As a result, Plaintiff

suffered undue shame and embarrassment.

31. In addition, Plaintiff's personal and professional reputations have been impaired.

COUNT I - DISCRIMINATION & VIOLATION OF 42 U.S.C. § 1983

32. Plaintiff incorporates by reference and realleges paragraphs 1-31.

33. The wrongful actions were undertaken with gross and reckless disregard for Plaintiff’ s

Constitutional rights which include, but are not limited to, the following actions:

The Defendant BPD Officers Hedderman and Cavanaugh, under the guidance of
Defendant Sergeant Smith, individually and as employees of BPD, failed to
exercise ordinary and appropriate care in carrying out their official police duties
as Officers of peace, law and order;

The BPD Officers, Hedderman and Cavanaugh, individually and as an employees
of BPD, failed to conduct a proper investigation before blindly following Sergeant
Smith’s instructions to arrest and charge Plaintiff for elder abuse;

Hedderman and Cavanaugh’s actions, under the supervision of Sergeant Smith, of
detaining Plaintiff were unwarranted and taken without probable cause; and

The BPD Officers, Hedderman and Cavanaugh individually and as employees of

BPD, made demeaning and disparaging comments towards Plaintiff, indicating

racial prejudice.

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T)//THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 9 of 16

34. By having engaged in the conduct described herein, the BPD Officers, Hedderman and
Cavanaugh under the direction of Sergeant Smith, while acting individually and under the
color of the law as officers of the peace, further denied Plaintiff her Constitutional right
to be free from unlawful restraint of their person, as guaranteed by the Fourth
Amendment.

35. As a result of the BPD Officers, Hedderman and Cavanaugh, under the direction of
Sergeant Smith’s actions, Plaintiff suffered loss of freedom, loss of enjoyment of life,
severe emotional and physical distress, and was otherwise damaged.

WHEREFORE, Plaintiff requests that this Honorable Court award compensatory
damages, punitive damages, reasonable attorneys’ fees and costs incurred from being forced to
initiate litigation merely to enforce fundamental Constitutional rights, and any other relief that
this Court deems appropriate and necessary.

COUNT H— ASSAULT AND BATTERY

36. Plaintiff incorporates by reference and re-alleges paragraphs 1-35 herein.

37. BPD Officers, Hedderman and Cavanaugh, individually and as employees of BPD, failed
to use reasonable measures in apprehending Plaintiff by using excessive force to do so.

38. BPD Officers, Hedderman and Cavanaugh, individually and as employees of BPD,
engaged in unwarranted physical contact with Plaintiff and placed her in fear of harmful
or offensive bodily contact by their actions, doing so with the intention of putting
Plaintiff in fear of said bodily harm.

39. As a direct and proximate result of the unwarranted physical conduct and assaults
committed by BPD Officers, Hedderman and Cavanaugh, individually and as employees

of BPD, Plaintiff suffered damages, including, but not limited to, physical injuries

htips://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T)/THOMAS, TRICIA/Substitute Complaint 2-24-
21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 10 of 16

(especially to that of her ankle, for which she has sought treatment from a specialist)

therapy, emotional distress, other expenses, legal expenses and costs.

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,

punitive damages, legal costs and fees, and any other relief that this Court deems appropriate and

necessary.

40.

41.

42.

43.

44,

45.

46.

COUNT TI- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Plaintiff incorporates by reference and re-alleges paragraphs 1-39 herein.

The BPD Officers, Hedderman and Cavanaugh, individually and as employees of BPD,
used unnecessary force on Plaintiff, who is a black woman, on her own property, while
insinuating she could not be the owner of said property. |

BPD Officers, Hedderman and Cavanaugh, individually and as employees of BPD, knew
or should have known that by forcing Plaintiff to the ground in front of her minor
children, on Mother’s Day, without probable cause or reasonable suspicion, would cause
Plaintiff extreme humiliation and emotional suffering.

Additionally, the BPD Officers, Hedderman and Cavanaugh, under the direction of
Sergeant Smith, falsely arrested and imprisoned Plaintiff on baseless claims.

The BPD Officers, Hedderman and Cavanaugh under the direction of Sergeant Smith
knew or should have known that by arresting and imprisoning Plaintiff on baseless
claims, that said misconduct would cause Plaintiff extreme suffering.

The BPD Officers’, Hedderman and Cavanaugh, actions individually and as employees
of BPD, exceed all bounds of decency and actions which are intolerable.

As a direct and proximate result of the tortuous misconduct of the BPD Officers,

Hedderman, Cavanaugh, Sergeant Smith individually and as employees of BPD, Plaintiff

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T/THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 11 of 16

suffered, and continues to suffer, severe emotional distress, causing Plaintiff to enter

therapy to cope with said severe distress.

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,
punitive damages, legal costs and fees, and such other relief against said Defendants as this
Court deems appropriate.

COUNT IV —- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

47. Plaintiff incorporates by reference and re-alleges paragraphs 1-46 herein.

48. As a direct and proximate result of the improper, aggressive and tortuous misconduct of
the Defendant BPD officers, Hedderman, Cavanaugh and Sergeant Smith, individually
and as employees of PBD, Plaintiff suffered, and continues to suffer, severe emotional
distress accompanied and manifested by physical symptomologies.

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,
punitive damages, legal costs and fees, and any other relief that this Court deems appropriate and
necessary against said Defendants. |

COUNT V-— FALSE ARREST

49. Plaintiff incorporates by reference and re-alleges paragraphs 1-48 herein.

50. As a direct and proximate result of the malicious, wanton and willful acts of the BPD
Officers, Hedderman, Cavanaugh and Sergeant Smith, acting individually, Plaintiff was
intentionally and unlawfully subject to an arrest, without probable cause, and deprived of

rights guaranteed to her by the Constitution of the United States, including her Fourth

Amendment right against unreasonable seizure.

https://cohentawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T/THOMAS, TRICIA/Substitute Complaint 2-24-
21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 12 of 16

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,
punitive damages, legal costs and fees, and any other relief that this Court deems appropriate
against said Defendants.

COUNT VI— FALSE IMPRISONMENT

51. Plaintiff incorporates by reference and re-alleges paragraphs 1-50 herein.

52. The BPD Officers, Hedderman, Cavanaugh and Sergeant Smith, individually and as
employees of BPD, committed the tort of false imprisonment by physically restraining
Plaintiff's movement without probable cause.

53. As a result of said actions, Plaintiff was confined against her will and said-arrest is noted
on her personal record and CORI report causing her to suffer loss of employment and or
employment opportunities for which she was qualified for.

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,
punitive damages, legal costs and fees, and any other relief that this Court deems appropriate and

necessary against said Defendants.

COUNT VUI-— NEGLIGENT TRAINING AND/OR SUPERVISION
M.G.L. c. 258 § 2

54. Plaintiff incorporates by reference and re-alleges paragraphs 1-53 herein.

55. Pursuant to M.G.L. c. 258 § 2, Defendants are liable for all “injury or loss of property,”
which was “caused by the negligent or wrongful act[s] or omission[s] of [the defendant
officers],” to the extent that said actors were “acting within the scope of [their] office or

employment, in the same manner and to the same extent as a private individual under like

circumstances.”

56. The BPD Officers’ Hedderman and Cavanaugh, under the direction and supervision of

Sergeant Smith, individually and as employees of BPD charged Plaintiff with elder abuse

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T)/THOMAS, TRICIA/Substitute Complaint 2-24-
21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 13 of 16

without any basis whatsoever. Said charges are attributable to the failure of Sergeant
Smith to properly supervise and/or train Officers Hedderman and Cavanaugh (the
individually named defendants herein), which in turn caused and/or contributed to the
BPD Officers’ subsequent misconduct in falsely arresting Plaintiff.

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,

punitive damages, legal costs and fees, and any other relief that this Court deems appropriate

and necessary.

57.

58.

59.

60.

61.

COUNT IX — NEGLIGENT TRAINING AND/OR SUPERVISION
M.G.L. ¢. 258 § 2

Plaintiff incorporates by reference and re-alleges paragraphs 1-56 herein.

Pursuant to M.G.L. c. 258 § 2, Defendants are liable for all “injury or loss of property,”
which was “caused by the negligent or wrongful act[s] or omission[s] of any public
employee,” to the extent that said actors were “acting within the scope of [their] office or
employment, in the same manner and to the same extent as a private individual under like
circumstances.”

Each of the individual defendants, Hedderman, Cavanaugh, and Sergeant Smith, by their
conduct set forth herein, acted negligently and/or recklessly in the course of their
employment by the City of Boston as BPD Officers.

AS a proximate result of the individual defendants’ negligence, Plaintiff suffered
significant and permanent physical injuries, severe emotional distress, fear and anxiety,
and other damages.

The City is liable for Plaintiff's injuries caused by the negligent or wrongful acts or

omissions of the individual defendants whose conduct alleged herein occurred within the

course and scope of their employment.

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T)/THOMAS, TRICIA/Substitute Complaint 2-24-

21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 14 of 16

WHEREFORE, Plaintiff asks this Honorable Court to award compensatory damages,

punitive damages, legal costs and fees, and any other relief that this Court deems appropriate and

necessary.

JURY TRIAL

A jury trial is demanded to all issues so triable.

Respectfully submitted on this 2S day of + biaach, 2010,

Plaintiff Tricia Thomas,
By her attorneys,
COHEN LAW GROUP

PW \ CA

Herbert S. Cohen, Esq.
BBO# 089180
Cae 500 Commercial St.
Boston, MA 02109
(617) 523-4552

hscohenlaw@gmail.com

 
  

https://cohenlawgroupboston.sharepoint.com/Shared Documents/Clients/HSC (P-T¥THOMAS, TRICIA/Substitute Complaint 2-24-
21.docx
Case 1:21-cv-10596-IT Document 1-1 Filed 04/09/21 Page 15 of 16 o .

 

 

 

 

DOCKET Hieee Trial Court of Massachusetts |
CIVIL ACTION COVER SHEET 2/- OOSOF The Superior Court Cp
PLAINTIFF(S): TRIGA THOMAS COUNTY .
ADDRESS: 15 CENTERVALE PARK SUFFOLK

 

 

 

DEFENDANTS! = CITY OF BosTON BOSTON Porice
DEPARTMENT, OFFICER Mannn J. HeonERMAN,

ATTORNEY: HERBERT S. COHEN OFFER BRENDAW 6. CAVANAUGH, ¢ LIEUTENANT Sean P.
SMITH.

500 COMMERCIAL Sree T snnress: CHM OF BisToN
\_Cit% HALL Sauaee. am wel, BosToN, MA 0220|

BOSTON PACE DEPARTMENT % OFFICERS /CaeuTENWAMT
Lae eS Sou
SCHRVEDES PLAZA Boston: Meo 2176;

 

BoSToN, MA 02424

ADDRESS:

Suirt€ 4R, BOSTON, MA 02109

 

 

 

         
 

 

BBO: 039180
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side) Lop) See
CODE NO. — TYPE OF ACTION (specify) TRACK HAS A JURY CLAIREBEEN-MADE?
O32: Chdis. bone Crmrmnneakh, = AL _ [Xl Yes oa
*If “Other” please describe: oF MUA Crpades 4 oo
———— ay : iG:
Is there a claim under G.L. c. 983A? / Is this a class action under Mas: Civ, 2S
Ce L}ves'..- [X} nog - NOS

[yyes:<" ix] No |
Btn STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3. ms Om S
The following is a full, itemized and detailed Statement of the facts on which the undersigned plaintiff or plaintiffs counsel religs to determine tfidhey damages.

For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIM.

(attach additional sheets as necessary)

 

A. Documented medical expenses to date:
1. Total hospital expenses
2. Total doctor expenses .........
3. Total chiropractic expenses .............ccecescesessssesseseeserseees
4. Total physical therapy expenses ve
5. Total other expenses (describe below) .......:

 

 

 

B. Documented lost wages and compensation to date

C. Documented property damages to date
D. Reasonably anticipated future medical and hospital expenses

E. Reasonably anticipated lost Wages .............scsscssscscsssssesestsccsessssssserssessasssussessssstesesstessussasesucsessesessesese
F. Other documented items of damages (describe befow) .

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

On Approsinnnreiy May, 1, 2918, Plaine was He vice of Await Fora aris 55 b
IntenManel (WET dion oF Epctonal Distress, Fatse Arvest False Imprisonment, Malicious SASH
Alowte of Procels, and DibwimineteR ar He nonds oF said Defendants.

CONTRACT CLAIMS

(attach additional sheets as necessary)
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).

Provide a detailed description of claim(s):
TOTAL: $
Signature of Attorney/ Unrepresented Plaintiff: X; WN a GEN Ave Date: {ej 20
case name, and county of any related actions pending in the Superior Court.

 

RELATED ACTIONS: Please provide the case number,

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
preme Judicial Court Uniform Rules on Dispute Resolution (SJC

| hereby certify that | have complied with requirements of Rule 5 of the Su
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X a footie A [ | Date: i | E / A0

 

 

 
 

 

 

Case t2tcv-t0596-1T Document i-1 Filed 04/09/21 Page 16 of 16

 

 

 

DOCKET NUMBER 1
CIVIL TRACKING ORDER. Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2184CV00050 The Superior Court
CASE NAME: Michael Joseph Donovan, Clerk of Court

Thomas, Tricia vs. Boston Police Department et al

 

COURT NAME & ADDRESS

TO: Herbert Stuart Cohen, Esq.
Cohen Law Grou q Suffolk County Superior Court - Civil
oup Suffolk County Courthouse, 12th Floor
500 Commercial St
Three Pemberton Square
Unit 4R Boston, MA 02108

 

Boston, MA 02109

 

TRACKING ORDER - X - Accelerated
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

SERVED BY FILED BY HEARD BY

 

Service of process made and return filed with the Court 04/12/2021

 

Response to the complaint filed (also see MRCP 12) 01/11/2022

 

All motions under MRCP 12, 19, and 20

 

All motions under MRCP 15

 

All discovery requests and depositions served and non-expert
depositions completed

 

All motions under MRCP 56

 

Final pre-trial conference held and/or firm trial date set

 

 

 

 

 

Case shall be resolved and judgment shall issue by

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date ata later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

PHONE
(617)788-8131

DATE ISSUED ASSISTANT CLERK

01/11/2021 Anh T Bungcayao

 

 

 
